ALLEN, Judge.
The claimant appeals a workers’ compensation order in which the judge found that the claimant failed to establish an industrial cause of injury. In making this finding the judge indicated that Dr. Bontrager deferred to Dr. Martin as to causation, and that Martin deferred to Dr. Kohler, who could not causally relate the injury to the employment. However, Bontrager’s deposition reveals that he deferred to Martin only with regard to the claimant’s treatment, and that he did not fully defer as to the question of causation. Although the judge need not always completely describe the reasons for accepting or rejecting testimony, the ultimate findings should delineate the basis of the ruling and must be supported by competent substantial evidence. See, e.g., Carson v. Gaineswood Condominiums, 532 So.2d 28 (Fla. 1st DCA 1988). Because the explanation as to the basis of the ruling in the present ease is not entirely supported by the record evidence, we reverse and remand for additional clarification or further consideration.
ERVIN and SMITH, JJ., concur.